department of the treasury internal_revenue_service washington d c date mar ulks sel o8-i op e cut contact person id number telephone number enployer identification_number key district_office o p m d b t c i d e i s i a i o u o h dear sir or madan this authorized representative regarding the tax consequences associated with the transactions described below your from letter response to a in is q r u and w are entities affiliated through common_control in a health care system q owns and operates a hospital that provides a variety of a health care services and facilities within a regional area of state tax under sec_501 of the code and is classified as a nonprivate foundation under sec_509 and sec_170 of the code federal exempt_income from it is r owns and operates a hospital which is exempt from federal_income_tax under sec_501 c of the code and is classified as a and l7o0 b c l a iii nonprivate foundation a sections under s operates a multi-specialty group medical practice which is f exempt from federal_income_tax under sec_501 of the code and has been classified as a nonprivate foundation under sec_509 t operates a group model health_maintenance_organization which is exempt from federal_income_tax under sec_501 of the code provides management and consultative services at cost to is exempt from federal a members of income_tax is nonprivate foundation under sec_509 the health care systen classified 50l1 c section under and as tt y is a subsidiary of services to health care providers both system for-profit wholly-owned w and provides management consulting and medical inside and outside the corporation which is a w owns and controls the member corporations of the system and is exempt from federal_income_tax under sec_501 of the code and a nonprivate foundation under sec_509 and sec_170 been classified as has the with service non-employed s employs staff physicians at various locations in different communities within also contracts physician services in certain areas qt which had previously employed its own physicians also conducts medical education programs and basic and clinical research programs in conjunction with q rand t w exercises control_over s through its power to appoint the members of s who in turn elect the board_of directors of s dollar_figure provides physician services to of physicians system provide the to area tt i is it a federally qualified_group model health_maintenance_organization which is exempt from federal_income_tax under sec_501 of the code is currently negotiating is community rated and shifts the risk of excess utilization to its providers its members are provided by or through s hospital services are provided through z’s other community hospitals t and exercises control_over - through its authority to appoint the members of t who in turn elect its board_of directors a medicare risk provider and it tt is also the parent_corporation of f’s physician services to is provide arrangements contractual medicaid product with all and to of w r a the community professionals you have stated that in addition to providing health care to r and are dedicated to the education of medical specifically you state that q and r provide a bof number of continuing education residency and fellowship programs and operate a school that trains medical technologists you also state that engages in significant medical education and research activities and s was established to conduct research and educational activities along with you state that currently conducts continuing medical education programs in conjunction with q r and ft that laboratory services are provided in part by specimens sent contract with s physician services they provide to members of tf not employed by laboratory by physicians who but are the to r and for under in connection with are dermatology and emergency medicine as you have stated that the collection of specimens from the physicians contracting with s is instrumental to the educational components of r and dollar_figure in the training of the medical students interns and residents of your medical education programs you have stated that residency and fellowship programs provided by q and r in the areas of pathology cytopathology medicine obstetrics and gynecology the school of medical technologists are particularly reliant on the collection and testing of these specimens the greater the number of specimens the greater the number of tests the students are are more likely to encounter a greater number of cultures that test positive which often provide the most beneficical learning experience you also state that because the contract physicians typically treat patients who reside throughout a relatively broad geographic area the collected specimens generally include a wider sampling of disease strains you state that this would not be possible without the specimens provided by the contract physicians you state that to perform and they able well as you have requested the following ruling income to r and s from the provision of laboratory services with respect to specimens referred by physicians under contract with in connection with physician services they provide to members of t is not unrelated_business_income under sec_511 through of the code not employed by but sec_501 of the code provides an exemption from federal income s01 c including organizations that are organized and operated exclusively for charitable educational or scientific purposes organizations described section tax for in section income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense c -1 d the of ij revrul_69_545 1969_2_cb_117 acknowledges that the a charitable purpose within the meaning of promotion of health is sec_501 of the code revrul_85_109 in part that the provision of laboratory testing on specimens needed in a hospital’s medical education program which are not obtained fron patients of the exempt purposes of the hospital be substantially related to the hospital provides c b may sec_5ll a of the code imposes a tax on the unrelated_business_income of organizations described in sec_501l c sec_512 a code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of the trade_or_business with certain modifications the of sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for funds or the use to the organization’s exempt purposes or functions the profits derived the exercise of makes of it sec_514 of the code requires attributable to debt-financed_property to calculation income organization's an of unrelated be unrelated included business income in the taxable sec_514 of the code defines debt-financed_property as any property which is held to produce income and with respect to which there is an acquisition_indebtedness at any time during the taxable_year sec_1_513-1 of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of of the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must exempt purposes accomplishment importantly contribute section only code the the to of if ft br a a sect lo ‘ section of at sling me e ode gwne facts
